Citation Nr: 1747918	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide agents during service or as secondary to service-connected ischemic heart disease. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1962 to April 1966, to include service in the Republic of Vietnam from May 1965 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2017, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 20.900 (c) (2016). 38 U.S.C.A. 7107 (a) (2) (West 2014).

FINDINGS OF FACT

1. The Veteran's hypertension is not etiologically related to a disease, injury, or event in service, nor was his hypertension manifested to a compensable degree within one year of discharge from service.

2. The Veteran's hypertension is not due to or aggravated by his service-connected ischemic heart disease.
CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hypertension should be service-connected.

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pursuant to 38 C.F.R. 3.303 (b) (2016) when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. 3.307 (a) (3); 3.309(a) (2016).

The Board finds that service connection on a direct basis is not warranted.  The Veteran does have a current diagnosis of hypertension, thereby satisfying the first element of direct service connection.  See VA and Private Treatment Records.  While his service treatment records are silent regarding complaint, treatment, or diagnosis of hypertension, the Board notes that the Veteran served in the Republic of Vietnam during the applicable time period; therefore, he was presumptively exposed to herbicide agents. 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(2016).   This presumed exposure constitutes an event in service that may be related to his hypertension.  Thus, the second element for direct service connection is satisfied.   

The third and final element of direct service connection requires a nexus between the Veteran's current disability and the event in service.  While the Veteran asserts that his hypertension is related to his herbicide exposure in Vietnam, the Board notes that an opinion regarding the etiology of hypertension requires knowledge of the complexities of the cardiovascular system, the various causes of hypertension, and would involve objective clinical testing.  An opinion regarding the etiology of the Veteran's hypertension requires the aforementioned specialized training and the issue is therefore not susceptible of lay opinions on etiology; thus, the Veteran's statements cannot be accepted as competent medical evidence. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The Veteran was afforded a VA examination in August 2017.  Prior to rendering an opinion, the examiner reviewed the record, interviewed the Veteran, and performed a physical examination.  Additionally, he referenced contemporary medical literature regarding the possible relationship between hypertension and herbicide exposure and relied on his own expertise, knowledge, and training.  After reviewing all of the relative risk ratios indicated in prominent studies on the possible relationship between herbicide exposure and hypertension, the examiner determined that there was no proximal or causal relationship between exposure to herbicides, specifically Agent Orange, and hypertension.  He concluded that the Veteran's hypertension was less likely as not related to exposure to herbicides while in service.  See August 2017 VA Examination.  The Board finds this opinion to be the most probative on the question of nexus as it is supported by clear and thorough rationale.   Therefore, service connection on a direct basis is not warranted. 

The Board has also considered whether the Veteran's hypertension is secondary to his service-connected ischemic heart disease, also referred to as coronary artery disease (CAD).  While the Veteran is competent to report factual matters of which he has knowledge, such as the experience of physical pain, he is not competent to provide evidence as to more complex medical issues, such as whether a relationship exists between his hypertension and his service-connected ischemic heart disease. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a) (2) (2016).  An adequate opinion from a medical professional is required.  

The aforementioned August 2017 VA examiner specifically addressed this issue as well after reviewing the record, interviewing the Veteran, and performing a physical examination. The examiner began by establishing a baseline level of severity of the Veteran's hypertension.  He noted that the medical records indicate the Veteran's first diagnosis of hypertension was in 2004 and that the current level of severity of the Veteran's hypertension is greater than it was at that time.  However, he concluded that the Veteran's hypertension was less likely as not caused by or aggravated by his service-connected ischemic heart disease.  He reasoned that the Veteran's CAD preceded his hypertensive condition for likely a decade or more as he was diagnosed by cardiac catheterization in 2002 with previous silent myocardial infarctions (MIs), as well as an MI and obstructive CAD at that time.  The Veteran was not diagnosed with hypertension until 2004 and did not begin pharmacological treatment for the disability until several years later.  Additionally, the examiner found that the Veteran's 2015 echo did not show left ventricular hypertrophy (LVH) or hypertrophy that would indicate that his heart condition and blood pressure were related.  If a relationship between the two were present, the Veteran's hypertension would have been present and progressed as his CAD progressed in 2002.  Instead, the Veteran's hypertension was not present until after the resolution of his MI from CAD in 2002.  The examiner found that there was no current echo or chest X-ray/electrocardiogram evidence of LVH that would suggest a relationship or aggravation. The Board finds this opinion to be the most probative on the question of nexus between the Veteran's current hypertension and his service-connected ischemic heart disease as it evidences a thorough review of the record and is supported by clear and thorough rationale.   Therefore, service connection on a secondary basis is not warranted. 

Finally, the Board evaluated whether the Veteran has exhibited continuous symptoms of hypertension or developed hypertension to a compensable degree within a year of separation from service.  The medical evidence shows that Veteran's blood pressure registered at 110/80 at separation, well within the normal range.  See February 1966 Separation Examination.  Pre-hypertensive blood pressure measurements are not shown in the record until October 2003, about 37 years after service, and the Veteran's first documented diagnosis of hypertension was in 2004.  There is no evidence demonstrating continuity of symptomatology as there are no pre-hypertensive blood pressure readings prior to 2003 on record,  nor is there evidence pointing to the development of hypertension to a compensable degree within a year of separation.  Thus, service connection for hypertension is not warranted on either basis. 
In sum, the preponderance of the evidence weighs against a finding that the Veteran's hypertension is related to service or to his service-connected ischemic heart disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A.5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


ORDER

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides or as secondary to service-connected ischemic heart disease, is denied.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


